Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2022 has been entered.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3, 5-6, and 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman (US 2011/0266384 A1).
	Regarding claim 2, Goodman teaches a reel based closure device (Title; Abstract) comprising:
	a housing (220) having an interior region (242) and a housing channel (252a, 254a, 226a; 252b, 254b, 226b) that is defined or formed on a bottom surface of the housing (220) directly below the interior region (242) of the housing (220) (Fig 3, 6, 9; [0060]); 
	a spool (216) that is rotatably positioned within the interior region (242) of the housing (220), the spool (216) having a channel (230) formed therein around which a tension member (206) is wound (Fig 4; [0051]); and
	a tightening component (218) rotatably coupled with the housing and operably coupled with the spool (216) so that an operation of the tightening component (218) causes the spool (216) to rotate within the interior region (242) of the housing (220) to wind the tension member (206) around the channel of the spool (230) (Fig 3-4; [0052]);
	wherein the housing channel (252a, 254a, 226a; 252b, 254b, 226b) extends along the bottom surface of the housing (220) between opposing sides of the housing (220) (Fig 6, 9; [0050], [0060]); and
	wherein the housing channel (252a, 254a, 226a; 252b, 254b, 226b) is configured so that the tension member (206) is routed from the housing (220) and through the housing channel (226a, 226b) (Fig 2-4; [0050], [0060]). 
	Regarding claim 3, Goodman further teaches the housing channel (252a, 254a, 226a; 252b, 254b, 226b) is configured so that the tension member (206) is routed under the housing (Fig 2-4; [0051]).
	Regarding claim 5, Goodman further teaches opposing sides of the housing channel (252a, 254a, 226a; 252b, 254b, 226b) have an arcuate or curved shape (Fig 4, 6).  
Regarding claim 6, Goodman further teaches the housing channel (252a, 254a, 226a; 252b, 254b, 226b) is cylindrically shaped (Fig 6).
Regarding claim 8, Goodman further teaches the reel based closure device includes a radially extending flange (222) positioned adjacent a bottom surface of the housing (220), wherein the radially extending flange (222) extends at least partially around a perimeter of the housing (220) (Fig 4, 6; [0058]).
Regarding claim 9, Goodman further teaches a plurality of guide members (208) (examiner notes paragraph [0053] discloses a plurality of guides may be used) that are configured to guide the tension member (206) about a path of an article, wherein the plurality of guide members (208) are non-removably coupled with the tension member (206) and wherein each guide member (208) includes a channel through which the tension member (206) is inserted (Fig 2; [0053]).
Regarding claim 10, Goodman teaches a reel based closure device for tightening an article (Title; Abstract), the reel based closure device comprising:
a housing (220) having an interior region (242) and a channel (252a, 254a, 226a; 252b, 254b, 226b) that extends at least partially through the housing (220) (Fig 6; [0060]);
a spool (216) that is rotatably positioned within the interior region (242) of the housing (220) (Fig 3; [0051]);
a tension member (206) that is coupled with the spool (216) so that a first portion of the tension member is wound around a central portion of the spool (216) (Fig 2-4; [0051]); and
a tightening component (218) operably coupled with the spool (216) so that an operation of the tightening component (218) causes the spool (216) to rotate within the interior region (242) of the housing (220) to wind the tension member (206) around the central portion of the spool (216) (Fig 2-4; [0052]);
wherein the channel (252a, 254a, 226a; 252b, 254b, 226b) of the housing (220) is arranged so that a second portion of the tension member (206) is routed away from the housing (220) to one or more guide members (208) that are separate from the reel based closure device (204) and routed therefrom through the channel (252a, 254a, 226a; 252b, 254b, 226b) when the reel based closure device (204) is coupled with the article (Fig 2; [0050]-[0051], [0060]); and
wherein the second portion of the tension member (206) that is routed through the channel (252a, 254a, 226a; 252b, 254b, 226b) is not windable around the central portion of the spool (216) (Fig 2) (As recited, the “first portion” of the tension member is construed to be the portion of the tension member that is wound about the spool (216) at any given time, while the “second portion” of the tension member is construed to be the portion of the tension member that is situated within the channels (252a, 254a, 226a; 252b, 254b, 226b) at any given time. As such, the “second portion” of the tension member is never wound (or “windable”) around the spool (216)).
Regarding claim 11, Goodman further teaches the reel based closure device (204) is configured so that the second portion of the tension member (206) is routed under the housing (220) when the reel based closure device (204) is coupled with the article. 
Regarding claim 12, Goodman further teaches the channel (252a, 254a, 226a; 252b, 254b, 226b) is positioned under the housing (220) (Fig 4, 6, 9; [0051]).
Regarding claim 13, Goodman further teaches the channel (226a, 226b) is defined or formed on a bottom surface of the housing (220) (Fig 4, 9; [0050], [0059]).
Regarding claim 14, Goodman further teaches opposing sides of the channel (226a, 226b) have an arcuate or curved shape (Fig 2-4, 9).
Regarding claim 15, Goodman further teaches the channel (226a, 226b) is cylindrical shaped, and wherein the channel (226a, 226b) extends from a first side of the housing (220) to a second side of the housing (220) (Fig 3, 9).
Regarding claim 16, Goodman further teaches the reel based closure device (204) includes a radially extending flange (222) positioned adjacent a bottom surface of the housing (220), wherein the radially extending flange (222) extends at least partially around a perimeter of the housing (220) (Fig 4, 6; [0058]).
Regarding claim 17, Goodman further teaches a plurality of guide members (208) (examiner notes paragraph [0053] discloses a plurality of guides may be used) that are configured to guide the tension member (206) about a path of an article, wherein the plurality of guide members (208) are non-removably coupled with the tension member (206) (Fig 2; [0053]).
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 29 November 2022, with respect to the rejection(s) of claim(s) 2-17 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with the same reference to Goodman based on a modified interpretation of the housing channel to include more specifically the lace openings 252a-b, the lace channels 254a-b, and the lace holes 226a-b.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726             



/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726